John I. Purtle, Justice, dissenting. The majority is written clearly contrary to the facts of this case and our prior decisions. I first discuss the issue of whether the appellant received ineffective assistance of counsel. Although the appointment of one attorney to represent two or more defendants is not per se violative of the constitutional guarantees of the Sixth Amendment, it does create a possible conflict of interest that should be closely watched. Burger v. Kemp, 483 U.S. 776 (1987); Holloway v. Arkansas, 435 U.S. 475 (1978); and Ingle v. State, 294 Ark. 353, 742 S.W.2d 939 (1988). . In the present case, the appellant’s best defense depended upon Humphrey either pleading guilty or being convicted. If Humphrey had been tried first and convicted, he would have been available to testify at the appellant’s trial and could not have claimed the right to remain silent under the Fifth Amendment. He stated that he would not have testified for the appellant at a joint trial. However, had Humphrey been tried first, he would have testified that the robbery had been committed on the spur of the moment and that it was all his idea. Humphrey stated that he conceived the idea after one of the clerks refused to sell him beer. The witnesses identified him as the gun-wielding robber. There was little likelihood that Humphrey could have escaped conviction under any circumstances. His best strategy would have been to hitch his hopes to the appellant and seek a bargain providing for something less than a life sentence. All of the evidence against the appellant was circumstantial. Neither the victims nor any witnesses were able to identify the appellant. The circumstantial evidence available was sufficient to uphold a conviction of the appellant had it been presented at trial. It is the appellant’s contention that his counsel was forced into a situation where he had to plead the appellant guilty and take a stiffer sentence in order to plead Humphrey guilty and obtain something less than he would have received from a jury. At the Rule 37 hearing, the public defender who had represented the appellant at the trial responded in the following manner to questions posed by the appellant’s present attorney: Q. Would it be better for Mr. Gibson to try Mr. Humphrey first? A. On, yeah. Q. And, assuming Mr. Humphrey is convicted, then he would really have no reason not to testify for Mr. Gibson? A. That would be correct. Q. Did you try and do anything to accomplish that? A. No, I don’t believe I did. I — I don’t recall anything. ... Q. You made no motion that Mr. Humphrey be tried first? A. No, I did not (T. 162) Although the prosecution had strong inculpatory statements from Humphrey, they agreed not to introduce them if both the appellant and Humphrey either pled guilty or were tried together. This, of course, was a lucky break for the codefendant but bad news for the appellant. The following questions and answers relate to these statements and the strategy of the state on the package deal: Q. And the State agreed not to use those statements — A. And — Q. — in order to try Mr. Gibson and Mr. Humphrey together? A. Exactly. Q. And the reason for that is because they were worried about not convicting Mr. Gibson? A. Uh-huh, but they chose to try Mr. Gibson first. Q. Uh-huh. And the reason for that is that they were trying to cut a deal with Mr. Humphrey to enter a plea and testify against Mr. Gibson? A. They always knew — they would have to always know that they — Mr. Humphrey would not be the problem to trying this case, as far as making a case against either one of them. Mr. Humphrey, they could always make a case against. There would be no reason to hold Mr. Gibson — Q. The State had Humphrey and they wanted Gibson? A. Uh-huh, that’s correct. The motives of the state become even clearer in the following testimony of the public defender: “In all the years that I — all the — I don’t know, hundreds of cases, that I tried and represented defendants, I never heard of the State being anxious — so anxious to nail the lookout man more than the man, who actually did it, especially, when the man, who actually did it, had a worse record than the alleged lookout man.” It is obvious that the appellant would have had a better chance had Humphrey been in a position to testify on his behalf. Humphrey understandably did not want to testify while his case was still pending. He intended to invoke his right to remain silent. From the appellant’s standpoint, therefore, it would have been essential to have Humphrey tried first. The defense attorney afforded some insight into his tactics when he was questioned about Humphrey’s unwillingness to take the stand at a joint trial. Referring to Humphrey’s decision, he said: “I think in this case, if we had gone in like a sack of cement, I think the jury would have given that sack of cement life. We couldn’t do that. Mr. Humphrey could not afford to do that. I knew that Mr. Humphrey was in big trouble. Mr. Humphrey knew he was in big trouble.” The defense counsel went on to claim that if Humphrey had testified on the appellant’s behalf, as well as his own, his testimony would have been hand-in-glove with the appellant’s defense. It would have indicated that Humphrey was the only one of the two men who knew a robbery was occurring. The defense counsel admitted that it would definitely have been in the appellant’s best interest for Humphrey to have been tried first. He never made a request, however, because he no doubt felt loyalty to both clients and was doing his utmost to serve both at the same time. The case of Boyett v. State, 290 Ark. 43, 716 S.W.2d 749 (1986), concerned representation by single counsel of persons jointly accused of a crime. In reversing the trial court’s refusal to grant a hearing on the basis of ineffective assistance of counsel, we stated: “A separate attorney for Boyett could probably have negotiated a lighter punishment than that to be inflicted upon Rice. But Boyett’s advantages melted away when there was only one defense lawyer for both defendants, for that lawyer obviously could not in good conscience play one of his clients against the other in pretrial negotiations. We are not saying that he is entitled to relief; we are saying that he is entitled to a hearing.” The defense counsel in the present case was duty-bound to represent each of his clients in the best possible manner and to the best of his ability. That proved an impossibility when it became obvious that the state’s case against the appellant was not nearly as strong as that against Humphrey. A conflict of interests between the codefendants surfaced. The state offered only a package deal, which included a plea of guilty by the appellant. No matter how hard the attorney tried, he could not possibly fully represent the interests of both Humphrey and the appellant under the circumstances of this case. The deal to get Humphrey out for less than life may have well cost the appellant a few years. As the United States Supreme Court stated in Holloway v. Arkansas: “[J]oint representation of conflicting interests is suspect because of what it tends to prevent the attorney from doing. . . . [T]he evil — it bears repeating — is in what the advocate finds himself compelled to refrain from doing, not only at trial but also as to possible pretrial negotiations and in the sentencing process.” 435 U.S. at 489-490. Although neither the appellant nor Humphrey had much chance of being found innocent, the odds were more strongly against Humphrey than the appellant. Even the wisdom of Solomon himself probably would have failed any attorney in his efforts to effectively represent both defendants in this case. The defendant was denied effective assistance of counsel under these circumstances. There was not a factual basis for the appellant’s guilty plea. He never answered the question about a factual basis. He did however admit that a jury might convict him at trial. That is a distinct possibility anytime a person is charged with a crime.